Agbaham L. Berman v. Commissioner.Berman v. CommissionerDocket No. 50269.United States Tax CourtT.C. Memo 1955-113; 1955 Tax Ct. Memo LEXIS 232; 14 T.C.M. (CCH) 406; T.C.M. (RIA) 55113; April 29, 1955*232  Lester M. Friedman, Esq., 233 Broadway, New York, N. Y., for the petitioner. James E. Markham, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency of $1,830.52 in income tax for 1948. The only issue for decision is whether an agreed gain of $15,000 was ordinary income or long-term capital gain. The Commissioner takes the position that the petitioner owned no capital assets from which the gain arose. The following findings of fact are made from the evidence: The petitioner owned a 10 per cent interest in the capital stock of Philco Realty Corporation for more than six months; he sold that interest in 1948; he realized a gain of $15,000 from the transaction; and the gain was a long-term capital gain. Decision will be entered under Rule 50